Citation Nr: 1048361	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  96-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her sons




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty for over 28 years before 
retiring in May 1974.  The appellant is the Veteran's widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied entitlement 
to service connection for the cause of the Veteran's death and to 
DEA under 38 U.S.C.A. Chapter 35.

The appellant testified before Veterans Law Judges at September 
1997 and December 2000 hearings at the RO (Travel Board 
hearings).  Transcripts of these hearings have been associated 
with the Veteran's claims folder.  The Veterans Law Judges who 
held the hearings are signatories to this decision.

In January 1998, March 2001, and December 2003, the Board 
remanded these matters for further development.

In April 2008, the Board denied the claims for service connection 
for the cause of the Veteran's death and Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A. Chapter 35.  The appellant 
appealed the Board's denials to the United States Court of 
Appeals for Veterans Claims (Court).

In June 2010, the Court vacated the Board's decision and remanded 
the case for readjudication in compliance with directives 
specified in its June 2010 decision.
In March 2008, the Board granted the appellant's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran's January 1988 death certificate reveals that the 
immediate cause of his death was carcinomatosis, due to or as a 
consequence of metastatic melanoma.  At the time of his death, 
the Veteran did not have any service-connected disabilities.

The appellant contends that the Veteran's fatal cancer was due to 
exposure to ionizing radiation associated with his military 
duties.  Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established in 
any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).
 
Among other ways, service connection can be established under 38 
C.F.R. 
§ 3.303(d) (2010) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2010), if the 
condition at issue is a radiogenic disease, such as cancer.  

If a veteran has one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b)(2), the Veteran's records are to be 
forwarded to the VA Under Secretary for Health (Under Secretary) 
for preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  After a dose estimate is obtained, 
the case will be referred to the VA Under Secretary for Benefits 
for review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not that 
the veteran's disease resulted from radiation exposure during 
service.  38 C.F.R. § 3.311(c).

The Veteran's Record of Occupational Exposure to Ionizing 
Radiation forms (DD Form 1141) reveal that he was exposed to a 
monthly dose of 0.016 rep, rad, or r during the period dated from 
February 4, 1964 to June 5, 1964.  His quarterly exposure was 
unknown for the period dated from May 2, 1964 to June 5. 1964.  
Furthermore, there are notations for the periods dated from July 
2, 1962 to July 31, 1962 and from July 1, 1962 to July 31, 1962 
that the films were damaged and no quarterly or monthly doses, 
respectively, were provided for these periods.

In February 1996, the Veteran's records were forwarded to the 
Under Secretary. The records were subsequently forwarded to the 
Under Secretary for Benefits for a medical opinion as to the 
etiology of the Veteran's fatal cancer, however it does not 
appear as if an independent dose estimate was first provided by 
the Under Secretary.

In a February 1996 memorandum, Susan H. Mather, M.D., M.P.H. 
stated that according to the Veteran's DD 1141 forms, he was 
exposed to a dose of ionizing radiation of 0.016 rep, rad, or r, 
but that it was not possible to provide an independent dose 
estimate.  She opined that it was unlikely that the Veteran's 
malignant melanoma could be attributed to exposure to ionizing 
radiation in service.  

This opinion was based on the fact that the Committee on 
Interagency Radiation Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, did not provide screening 
doses for skin cancer and that skin cancer had usually been 
attributed to exposure to ionizing radiation at high doses (e.g., 
several hundred rads).  Excess numbers of basal cell skin cancers 
also had been reported in margins of irradiated areas which 
received estimated doses of 9-12 rads.  Malignant melanomas did 
not appear to be caused by ionizing radiation.

In December 2002, the Veteran's records were again referred to 
the Under Secretary for preparation of a dose estimate and an 
opinion as to the etiology of the Veteran's cancer.  The opinion 
was to take into consideration a December 1999 letter from Thomas 
E. Jones, M.D.  It is unclear as to whether the Under Secretary 
first provided an independent dose estimate.

In a December 2002 memorandum, Dr. Mather again stated that based 
on the Veteran's DD 1141 forms, it was estimated that he was 
exposed to a dose of ionizing radiation during military service 
of 0.016 rep, rad, or r.  She opined that it was unlikely that 
the Veteran's fatal malignant melanoma could be attributed to 
exposure to ionizing radiation.  Her reasoning was partially 
identical to that provided in the February 1996 opinion, with the 
addition that an increased risk for basal cell, but not squamous 
cell, skin cancers had been seen in atomic bomb survivors.

She further reasoned that the risk of malignant melanoma from 
exposure to ionizing radiation was not clear.  Some clinical 
studies suggested that high radiation-therapy doses may cause 
malignant melanoma, however national and international 
publications on radiation risk did not give explicit risk factors 
for radiation-induced malignant melanomas or stated that the 
association was equivocal.  Such reports were based on large 
epidemiological studies.  Among Japanese atomic bomb survivors, a 
large excess relative risk point estimate for malignant melanomas 
was found, but this was statistically nonsignificant.

In its June 2010 memorandum decision, the Court indicated that 
the February 1996 and December 2002 dose estimates and opinions 
are inadequate because they relied solely on the DD 1141 and 
failed to provide an independent dose estimate or provide a 
rationale for why one was not obtained.  

Thus, a remand is required to again refer the case to the Under 
Secretary for an independent dose estimate and an opinion as to 
the etiology of the Veteran's fatal cancer.

The appellant's claim for DEA benefits is also being remanded 
because it is inextricably intertwined with the claim for service 
connection for the cause of the Veteran's death.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Agency of Original Jurisdiction 
(AOJ) should forward the Veteran's claims 
file to the VA Under Secretary for Health 
to obtain an independent dose estimate of 
the Veteran's radiation exposure in 
service.  



In providing a dose estimate, the Under 
Secretary should consider all pertinent 
evidence and specifically note the 
"unknown" and "film damaged" notations 
on the Veteran's DD 1141 forms. 

In order to comply with the Court's remand, 
the Under Secretary should provide an 
explanation of the records considered in 
providing the independent dose estimate.  
If it is not possible to provide an 
independent dose estimate, the Under 
Secretary should provide an explanation as 
to why this is so.

2.  After an independent dose estimate has 
been provided by the Under Secretary, the 
case should be forwarded to the VA Under 
Secretary for Benefits to obtain an 
independent opinion as to relationship of 
the Veteran's fatal cancer to in-service 
radiation exposure.

The opinion provider should opine as to 
whether it is as least as likely as not (50 
percent probability or more) that the 
Veteran's fatal cancer was caused by in-
service radiation exposure.

The opinion provider must provide a 
rationale for each opinion.  If the opinion 
provider is unable to provide an opinion 
without resort to speculation, he or she 
should explain why this is so and what, if 
any, additional evidence would be necessary 
before an opinion could be rendered. 

The absence of evidence of treatment for 
cancer in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The opinion provider is advised that 
appellant is competent to report her 
observations of the Veteran's symptoms and 
treatment, and such reports must be 
considered in formulating any opinions.

If the opinion provider rejects the 
appellant's reports, he or she should 
provide a reason for doing so.

3.  The AOJ should review the opinion to 
ensure that it contains the information 
requested in this remand and is otherwise 
complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


      ________________________               
__________________________
                     MARK D. HINDIN	                          
THOMAS L. DANNAHER
                   Veterans Law Judge, 	                            
Veterans Law Judge,
             Board of Veterans' Appeals	                      
Board of Veteran's Appeals



________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



